                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – DETROIT
  IN THE MATTER OF:                                        CHAPTER 13
                                                           CASE NO. 16-46136-MLO
  Stephanie V. Matthews, Debtor(s).                        JUDGE MARIA L. OXHOLM
  _______________________________________/

                    TRUSTEE’S OBJECTION TO DEBTOR’S PROPOSED
                 POST-CONFIRMATION CHAPTER 13 PLAN MODIFICATION

        NOW COMES, the Chapter 13 Trustee, Tammy L. Terry, and objects to the debtor’s proposed
post-confirmation plan modification and states as follows:

        1. The debtor filed for Chapter 13 relief on April 22, 2016. This matter was confirmed on October
7, 2016, which proposed bi-weekly payments of $117.92 for thirty-six (60) months and 0% dividend to
unsecured creditors. The terms of the confirmed Plan also requires the debtor(s) to remit 100% of future
income tax refunds to the Trustee for the benefit of creditors.

        2. On May 2, 2019, the debtor filed a post confirmation plan modification requesting to:

            a. excuse the requirement to remit her 2016, 2017 and 2018 federal income tax refund for
               the reason that she needed the funds to pay for unexpected medical bills.
            b. to surrender the remaining claim with Kia Finance and to be treated as a class 9 general
               unsecured creditor.

         3. The debtor provides in the proposed modification that upon surrendering the 2016 Kia Sportage
that the debtor will replace this vehicle with a payment to her father for use of his car in the amount of
$568.00 per month. The Trustee requests that the debtor provide documentation to support this payment
and the make, model and year of the vehicle. The Trustee further requests that the debtor amend Schedule
J and provide documentation to support the debtor’s current income. The Trustee further requests that the
debtor provide documentation to support the automobile insurance expense.

       WHEREFORE, the Chapter 13 Trustee requests this Honorable Court deny the debtor’s proposed
plan modification and/or grant any relief this Court deems to be just and appropriate.

                                OFFICE OF THE CHAPTER 13 TRUSTEE-DETROIT
                                Tammy L. Terry, Chapter 13 Trustee
  May 16, 2019
                                 /s/ TAMMY L. TERRY ________
                                 /s/ TAMMY L. TERRY (P-46254)
                                 Chapter 13 Standing Trustee
                                 /s/ KIMBERLY SHORTER - SIEBERT (P-49608)
                                 /s/ MARILYN R. SOMERS - KANTZER (P-52488)
                                 Staff Attorneys
                                 535 Griswold, Suite 2100
                                 Detroit, MI 48226
                                 (313) 967-9857
                                 mieb_ecfadmin@det13.net




  16-46136-mlo        Doc 48      Filed 05/16/19      Entered 05/16/19 12:46:47          Page 1 of 2
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION – DETROIT



  IN THE MATTER OF:                                      CHAPTER 13
                                                         CASE NO. 16-46136-MLO
  Stephanie V. Matthews                                  JUDGE MARIA L. OXHOLM
  , Debtor(s).
  _______________________________________/

                                CERTIFICATE OF MAILING

       I hereby certify that on May 16, 2019, a copy of TRUSTEE’S OBJECTIONS TO
DEBTOR’S POST-CONFIRMATION CHAPTER 13 PLAN MODIFICATION was
electronically filed with the Clerk of the Court, served via Electronic Court Filing and/or a copy
of same was deposited in the U.S. Mail to debtor’s(s)’ attorney (if any) or the debtor(s), if
unrepresented, at the address as it appears below.



                                      /s/ Patrice N. Watson
                                      Legal Assistant
                                      For the Office of the Chapter 13 Trustee-Detroit
                                      535 Griswold, Suite 2100
                                      Detroit, MI 48226
                                      (313) 967-9857
                                      mieb_ecfadmin@det13.net




BABUT LAW OFFICES PLLC
700 TOWNER ST
YPSILANTI MI 481980000




STEPHANIE V. MATTHEWS
8200 E. JEFFERSON #102
DETROIT MI 482140000




  16-46136-mlo      Doc 48     Filed 05/16/19        Entered 05/16/19 12:46:47    Page 2 of 2
